DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2. This is in response to the amendments filed on 6/16/2022. Claims 1 and 2 have been amended. Claims 1-11 are currently pending and have been considered below, claims 12-15 have been withdrawn.

Response to Arguments
3.  Applicant’s arguments, see Remarks, filed 06/16/2022, with respect to 35 USC 112(b) rejection of claims 1-11 and 15 have been fully considered and are persuasive.  The rejection of 1-11 and 15 has been withdrawn due to applicant’s amendment of claims 1-11 and 15. 

Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on 07/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
5.    Claims 1 - 11 are allowed as amended.

5.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel a method for verifying an identity of the plurality of further vehicle components of the transportation vehicle based on the received messages and based on stored identification data for the plurality of further vehicle components, wherein the messages on which the verification of the identity of the plurality of further vehicle components is based are messages that are used for operation of the functionality of the respective vehicle component other than for the purposes of verification of the vehicle component identity.  The closest prior art being "Canavor" (US 20160280371 A1), “Ye” (US 20170060559 A1), “Aldana” (US20200120458 A1), ‘Giraud’ (US 20140213238 A1), and newly cited “Miao” (US 20210297199 A1). Canavor discloses a system whereby an unmanned vehicle determines how to perform a task based at least in part on a message received from another unmanned vehicle. At a later time, the unmanned vehicle detects that the other unmanned vehicle has become untrusted. The unmanned vehicle recalculates how to perform the task such that the recalculation is independent of any messages from the other unmanned vehicle. The unmanned vehicle may also transmit messages to other unmanned vehicles to provide notification of untrustworthiness of the other unmanned vehicle. Ye discloses a system whereby a vehicle may receive a software update to be installed to a vehicle electronic control unit (ECU). The vehicle ECU may download a software update received from a server to a first storage; generate a nonce value associated with the software update; send to the server, a swap authorization request including the generated nonce value; receive a swap authorization including the nonce value and a command-and-control signature from the server; validate the signature and the nonce value from the swap authorization; and reboot using the first storage instead of a second storage when the recovered nonce value matches the generated nonce value. Aldana discloses a communication device for a vehicular radio communications includes one or more processors configured to identify a plurality of vehicular communication devices that form a cluster of cooperating vehicular communication devices, determine channel resource allocations for the plurality of vehicular communication devices that includes channel resources allocated for a first vehicular radio communication technology and channel resources allocated for a second vehicular radio communication technology, and transmit the channel resource allocation to the plurality of vehicular communication devices. Giraud discloses a feature whereby an operating state information is received at an on-board telematics control unit (TCU) from an on-board diagnostic (OBD) system of a vehicle. The TCU transmits an indication of vehicle state over at least a wireless data link component of a communications network for delivery to a mobile computing device. system for monitoring and controlling electronic activity at a managed device, the controlling being affected by a policy received from a policy store where the policy rules may be defined by a third party. New Art Miao discloses methods and devices for NACK feedback based HARQ retransmission scheme in a wireless communication network. The method includes receiving mobile radio communication terminal devices transmitting NACK feedback signaled time-frequency resources and transmitting mobile radio communication terminal devices performing retransmission of the previously sent messages based on receiving NACK feedback.

6. What is missing from the prior art of record is a device for releasing a vehicle component of a transportation vehicle whereby the verification of the identity of the plurality of further vehicle components is based are messages that are used for operation of the functionality of the respective vehicle component other than for the purposes of verification of the vehicle component identity.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claim1. Therefore claim 1 is deemed allowable over the prior art of record. The corresponding depending claims that further limit claim 1 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249108/13/2022

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491